DETAILED ACTION
Response filed on 11/13/2020 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
No claims have been amended.
No new claims are added.
Claims 1-20 are pending for examination.
Response to arguments
Re: 35 U.S.C. 103 rejections
Applicant’s arguments have been fully considered. Applicant’s arguments are based on mainly two points, prior arts not teaching, “replenishment value based on a minimum credit value among credit values that are assigned to communications nodes”, and “allowing a receiver to transmit a stall message that indicates the receiver is not allowed to transmit the data frame”, which are provided in detail below:
Applicant’s argument: (page 9 of applicant’s arguments) “Lee teaches a credit based round robin scheduler. In particular, Lee teaches that skis weighted moving average at period k. (See paragraph [0088] of Lee). Lee also teaches that if no differentiation of services is required, the credit size is set as c=[sk], for all queues(or classes), where [x] means the smallest integer which is greater than or equal to x. (See [0104] of Lee). However, although Lee teaches resetting the credit size for all queues to the smallest integer that is greater than or equal to weighted moving average, Lee fails to teach that the weighted moving average is the minimum credit value among credit values that are assigned to communications nodes. Therefore, Lee fails to teach determining a replenishment value based on a among credit values that are assigned to communications nodes, which communicate through a communications medium.”
Examiner’s response: Examiner respectfully disagrees. The teaching of Lee suggests that the credit value assigned is based on a moving average and the credit value assigned is an integer of minimum value not less than the moving average. Assigned credit value is dynamically changed based on the moving average value. Therefore, the integer [Sk] is the minimum value at that particular assignment moment. Since the claim does not require the minimum to be a predefined minimum value, Lee, in a broad sense, teaches the claim requirement.
Applicant’s argument: (page 11 of applicant’s response) “Ban teaches that every multicast message decrements max credits by its size and when max credits falls below 0, a sender asks all receivers for new credits and blocks until all credits have been received from all members. (See [0071] of Ban). However, although Ban teaches that a sender asks all receivers for new credits and blocks until all credits have been received from all members, Ban fails to teach allowing a receiver to transmit a stall message that indicates the receiver is not allowed to transmit the data frame through a communications medium in a predetermined time slot during a communications round. Thus, Ban fails to teach if a credit value is less than a credit threshold, allowing a communications node to transmit a stall message that indicates the communications node is not allowed to transmit the data frame through a communications medium in a predetermined time slot during a communications round”.
Examiner’s response: Examiner respectfully disagrees. “Transmitting a stall message that indicates the receiver is not allowed to transmit the data frame” is used for the not allowing the transmission unless required credit is available. Disclosure by Ban in [0071], “Every multicast message (we don't consider unicast messages) decrements max credits by its size. When max_credits falls below 0, the sender asks all receivers for new credits and blocks until all credits have been received from all members”, implies blocking performs the same function as the stall message not allowing transmission 
35 U.S.C. 103 rejections are not withdrawn.
Other than slight clarification made in rejection of claim 1, without bringing any new disclosure, the following 103 rejection is basically a copy of the last office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-4, 9, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jay J. Lee (US 2009/0168790 A1), hereinafter “Lee”.
Regarding claim 1, Lee teaches, ‘a method for controlling access to a communications medium’ (Lee: [0001], “The present subject matter relates to a dynamically adjusted credit based round robin scheduler which dynamically adjusts credit depending upon a weighted moving average of incoming packet sizes”; scheduler controls access to the communication medium as illustrated in Figs. 2-4 and 6). 
In Figs 2-4 and 6, Lee illustrates scheduling different queues for network access, which are based on credit values. The different queues may be equated with ‘communication nodes’ in a broad sense. 
Lee teaches, ‘the method comprising: determining a replenishment value based on a minimum credit value among a plurality of credit values that are assigned to a plurality of communications nodes, which communicate through the communications medium’ (implied by the disclosure, “If no differentiation of services is required, we set the credit size as c=[Sk], for all queues (or classes), where [x] means the smallest integer which is greater than or equal to x” ([0104], lines 1-3), where  Sk is the weighted moving average at period k, as disclosed in [0088]). 
‘replenishing a credit value assigned to a communications node in a communications round with the replenishment value’ (Lee: Fig. 2 illustrates replenishing the queues with a credit value 500 at the start of the round; Fig. 3-4 and 6 also illustrates different credit value assignments); 
granting or denying access to the communications medium to the communications node during the communications round based on the credit value ( [0053], “The first queue is allowed to send out packets totaling up to (but not exceeding) the credit size of 500 bytes which is presently stored in counter 240. Therefore, the first packet with the size of 200 is sent out”).
Lee, though does not expressly teach, ‘controlling the credit value in response to granting or denying access to the communications medium to the communications node during the communications round’, it would have been obvious to a person of ordinary skill in the art, when disclosure in [0053], as disclosed above is combined with the disclosure, “The third queue is not empty, so the credit of 500 bytes is added to counter 260. However, the first (oldest) packet in queue 260 cannot be sent, because the packet size of 1200 bytes exceeds the counter value of 500 bytes. Thus, this large packet of 1200 bytes has to wait for the next round to be served again” ([0055]). The control of credit value is motivated by a predefined policy of multiple access by different nodes or terminals.
Lee teaches, ‘wherein the credit value is reset to a predefined value the communications node has no pending transmission during the communications round’ (Lee: [0057], “In general, for DRR scheduler, if there are no more packets in a queue after the queue has been serviced, the counter of that queue is reset to zero”).

Regarding claims 2, Lee teaches ‘the method of claim 1, wherein replenishing the credit value
assigned to the communications node in the communications round comprises replenishing the credit
value assigned to the communications node in the communications round with a fixed replenishment
value at a start of the communications round' (Lee: Fig. 2 illustrates adding credit of 500 to the queues at the start of the round).

Regarding claim 3, Lee teaches ‘the method of claim 2, wherein replenishing the credit value assigned to the communications node in the communications round with the fixed replenishment value at the start of the communications round comprises replenishing the credit value assigned to the communications node in the communications round with the fixed replenishment value before granting or denying access to the communications medium to the communications node during the communications round based on the credit value’ (Lee: Fig. 2 illustrates that credit value of 500 is added to the queue before checking the packet size and then packet is allowed or denied based on comparison of packet size and credit value of the queue; See [0051]-[0059]).

Regarding claims 4, Lee teaches ‘the method of claim 1, determining a replenishment value as a function of the credit value, and wherein replenishing the credit value assigned to the communications node in the communications round comprises replenishing the credit value assigned to the communications node in the communications round with the replenishment value' (Lee: Figs. 2-4 and 6 illustrate replenishing credit value to the queues at the start of the round with credit values; Figs. 2-4 illustrate replenishment values based on simple DRR scheduling and Fig.6 illustrates replenishment values based on dynamically adjusted DRR scheduling).

Regarding claim 9, Lee teaches ‘the method of claim 1, wherein granting or denying access to the communications medium to the communications node during the communications round based on the credit value comprises allowing or prohibiting the communications node to transmit a data frame through the communications medium in a predetermined time slot during the communications round based on the credit value (Discussed above in claim 1, packet transmission is allowed or denied based on the credit value, allowing transmission when packet size is smaller or equal to the credit value and denying transmission when credit value is smaller than the packet size).

Regarding claims 12, Lee teaches, ‘the method of claim 1, wherein controlling the credit value in response to granting or denying access to the communications medium to the communications node during the communications round comprises:
deducting a credit consumption value from the credit value in response to granting access to the
communications medium to the communications node during the communications round (Lee: [0053], lines 3-5, “Therefore, the first packet with the size of 200 is sent out, and the counter is reduced by the amount of the packet size”).

Regarding claim 13, Lee teaches the method of claim 12. 
Lee discloses characteristics of data in the queues in [0080], priority of the queues in [0081], and algorithm for credit size based on weighted moving average and prioritizing the queues in [0082], as follows:
[0080] “The optimum credit size may change over time as the characteristics of incoming packets  change over time, as data traffic tends to be bursty in nature and IP packet sizes vary from packet to packet. To smooth out any abrupt temporary fluctuations, a moving average may be used, wherein a moving average is calculated over multiple period”;
[0081] “Additionally, queues may be prioritized, such that one queue may receive a larger credit than another queue”;
[0082] “An exemplary algorithm for determining a credit size is formally stated below using a weighted moving average and prioritizing the queues”.
Therefore, it may be concluded that Lee teaches, ‘the method further comprising determining the credit consumption value based on a characteristic of a data frame that is transmitted by the communications node through the communications medium in a predetermined time slot during the communications round'.

Regarding claim 14, Lee teaches ‘the method of claim 13, wherein determining the credit consumption value based on the characteristic of the data frame that is transmitted by the communications node through the communications medium in the predetermined time slot during the communications round comprises calculating the credit consumption value as a function of a size of the data frame that is transmitted by the communications node through the communications medium in the predetermined time slot during the communications round' (The priority and moving average discussed above in claim 13 and reduction of the counter by the amount of packet size of the transmitted packet teaches the claim).
Claim 15 is just a change in category compared to claim 1. The claim is rejected based on rejection of claim 1.
Claim 16 is a change in category compared to claim 2. Claim is rejected based on the rejection of claim 2.
Claim 17 is a change in category compared to claim 4. Claim is rejected based on the rejection of claim 4.
Claim 19 is a change in category compared to claim 12. Claim is rejected based on the rejection of claim 12.
Claim 20 is for is for a non-transitory computer-readable medium containing program instructions to perform method of claim 1. Because it is just a change in category compared to claim 1, the claim is rejected based on rejection of claim 1.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Garg et al. (US 8,478,811 B2), hereinafter "Garg".
Regarding claim 5, Lee teaches the method of claim 4.
Lee however fails to expressly teach, 'the replenishment value as a function of the credit value and a second credit value’
Garg in the same field of endeavor teaches 'the replenishment value as a function of the credit value and a second credit value’, (Garg: Col. 25, lines 30-40, "When the data queued in the receive queue 806 drops below the first threshold, the receiver agent 804 may send out a signal (e.g. an XON signal, etc.) to each of the sender agents 802. This signal may be used to trigger a hardware reset of the counters such that each of the first counters (i.e. the color 0 counters) are reset (e.g. to a credit level equal to a maximum size message, etc.). Additionally, this signal may reset each of the second counters (i.e. the color 1 counters) to zero. For example, the counters may be set such that the color 0 counter is less than or equal to the color 0 counter plus the color 1 counter, and the color 1 counter is less than or equal to zero"; the teaching implies replenishment value as a function of the credit value and a second credit value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine teaching of Garg with that of Lee so that a more flexible way of managing queues may be implemented based on reserved and free sections, disclosed as color 1 space and color 0 space respectively, y Garg.  

Regarding claim 6, combination of Lee and Garg teaches the method of claim 5.
Garg teaches the method, ‘further comprising receiving, at the communications node, a message from the second communications node containing the second credit value’ (Garg: Fig.7, block 706, "INCREMENT ONE OF THE FIRSTCREDIT 706 OR A SECOND CREDIT IN RESPONSE TO A SIGNAL FROM THE SECOND AGENT"; the second agent may be, in a broad sense, may imply a second communication node).

Regarding claim 7, combination of Lee and Garg teaches the method of claim 5.
Garg teaches the method, ‘further comprising estimating the second credit value based on a data frame transmitted by the second communications node in a predetermined time slot during the communications round’ (Garg: Col.23, lines 13-17, "See operation 708. In this case, the first credit may be set equal to the first credit plus the second credit, in response to the signal from the second agent. Furthermore, the second credit may be set equal to zero, in response to the reset signal from the second agent").

Regarding claim 8, combination of Lee and Garg teaches the method of claim 5.
Garg teaches, the method, ‘wherein determining the replenishment value as the function of the credit value and the second credit value comprises determining the replenishment value based on a maximum value or a minimum value of the credit value and the second credit value’ (Garg: Col.24, lines 22-26, "the first credit counter may be configured to have a default or reset value equal to a maximum message size. In this case, the second counter may be configured to have a default or reset value of zero credits").

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above in view of Jain et aI. (US 2003/0223370 A1), hereinafter "Jain".
Regarding claim 10, Lee teaches the method of claim 1.
Lee, though teaches about granting access to the communications medium to the communications node during the communications round if packet to be transmitted is not greater than comparing the credit value with a credit threshold’. Threshold of 0 is implied in the teaching, Lee fails to teach threshold value other than 0.  
Jain in the same field of endeavor teaches, 
[0034], lines 203, “A rate control decision is made based on the number of credits in the credit bucket”;
[0034], lines 10-13, "the credit bucket must simply exceed a credit threshold (e.g., the credit bucket must have a positive value) to issue a passing rate control decision for a packet"; lines 13-14, "A passing rate control decision allows the respective packet to be forwarded"; comparison of the credit value with a credit threshold is implied in the teachings”.
Thus, Jain teaches the claim, ‘wherein granting or denying access to the communications medium to the communications node during the communications round based on the credit value comprises: comparing the credit value with a credit threshold’; and 
allowing or prohibiting the communications node to transmit a data frame through the communications medium in a predetermined time slot during the communications round based on a comparison result between credit value and the credit threshold’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Jain with that by the Lee to be able to take care of burstiness in traffic ([0035] The above-described rate control engine 320 works well for bursty traffic because the accumulation of credits over multiple time-slices allows credits to be saved during times of no traffic and used during traffic bursts).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Lee and Jain as applied to claim 10 above and further in view of Bela Ban (US 2008/0301706 A1), hereinafter “Ban”.
Regarding claims 11, Lee teaches the method of claim 1.
	As discussed above in claim 10, Lee does not explicitly teach ‘credit threshold’, other than threshold of 0, which is implied in the teaching.	
Jain in the same field of endeavor teaches, ‘wherein granting or denying access to the
communications medium to the communications node during the communications round based on the credit value comprises:
comparing the credit value with a credit threshold; if the credit value is greater than the credit threshold, allowing the communications node to transmit a data frame through the communications medium in a predetermined time slot during the communications round (Jain: [0034], lines 10-13, "the
credit bucket must simply exceed a credit threshold ( e.g., the credit bucket must have a positive
value) to issue a passing rate control decision for a packet"; lines 13-14, "A passing rate control
decision allows the respective packet to be forwarded"; comparison of the credit value with a credit
threshold is implied in the teachings).
The teaching by Jain above implies that ‘communication node is not allowed to transmit the data frame if the credit value is less than the credit threshold’, but does not teach regarding ‘stall messages’. 
Ban teaches:
[0068] “The receivers maintain a table of credits for all senders and decrement the given sender's credits as well, when a message is received. FIG. 7 illustrates an example of a table of properties. When a sender's credits drops below a threshold, the receiver will send a replenishment message to the sender. The threshold is defined by min_bytes or min_threshold”, and 
[0071] “Every multicast message (we don't consider unicast messages) decrements max_credits by its size. When max_credits falls below 0, the sender asks all receivers for new credits and blocks until all credits have been received from all members”.
Teaching by Ban, asking receivers for new credits and blocking implements same as function as ‘stall messages’.
Therefore, to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine teachings of Ban with that of Lee and Jain for proper implementation of credit based flow control.
Claim 18 is a change in category compared to claim 11. Claim is rejected based on the rejection of claim 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462